DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
1. Claims 1-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ahuja (US6446751) in view of Bilton (US20130186706) and Ashelin (US8839842).
With respect to claim 1 Ahuja discloses an acoustic absorption system comprising:
A flexible curtain comprising an acoustic absorption panel, wherein the acoustic absorption
panel comprises a compartment (pockets as disclosed in abstract) with an insulating sheet disposed therein;
Wherein the flexible curtain comprises a cleanable (laundering is expressly disclosed in the abstract) polymeric material (see inclusion of privacy film which one of ordinary skill would recognize to be polymeric). 
While not expressly disclosing the provision for a flame retardant acoustic absorber such a consideration is known from Bilton (paragraph 10). 
It would have been obvious to provide for flame retardancy so as to prevent the propagation of fire along the acoustic curtain. 
Ahuja as modified discloses the invention as claimed except expressly wherein the insulating sheet is sealed within the curtain. 
Ashelin (abstract) discloses a sealing of the insulating element within a curtain member. 
It would have been obvious to one of ordinary skill in the art to combine the hermetic sealing as taught by Ashelin with the device Ahuja as modified so as to prevent the incursion of any microbes into the insulating material thus eliminating this disease vector.
With respect to claim 2 as it regards the specific selection of polymer for the film it would have been an obvious matter to select any known polymer including those in the claimed list. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
With respect to claim 3 Ahuja (see figures 4a and 4b) further discloses wherein the flexible curtain comprises a plurality of acoustic absorption panels.
With respect to claim 4 Ahuja further discloses wherein the insulating sheet comprises a cotton, polyester, wool, rayon, hemp. burlap or plastic material (column 2 lines 5-20). 
With respect to claim 5 Ahuja discloses an acoustic absorption system intended for use within a hospital type environment, as such a consideration for antimicrobial properties and the passing of any standard thereto would have been obvious to one of ordinary skill in the art when designing and manufacturing such a device. 
With respect to claim 6 as it regards the device passing a flame resistance test, as there is a consideration to flame resistance taught by Bliton, it would have been obvious to design with the intent to pass such test, this would have been an obvious matter to one of ordinary skill in the art so as to allow the device to be used in the desired environments. 
With respect to claim 7 Ahuja discloses wherein a first edge of the curtain is coupled to an extension member (34). As it regards the selection of a top edge, it would have been an obvious matter of extending the curtain in the desired direction.
With respect to claims 8-10 Ahuja discloses the use of various fasteners including snaps, hook and loop and other varies of fasten for attaching various members of the overall system together. This would have been obvious to apply to any attachments one would choose to make, similarly is it regards the use of a permanent fastener in the event that removal would not be needed the use of a permanent fastener would have been obvious to one of ordinary skill to prevent the unwanted detachment. 
With respect to claim 11 Ahuja as modified further discloses wherein the curtain includes panel, as to the limiting of the panels this would have been an obvious matter based upon the desired area to be partitioned off, this would apply also to the selection of the dimension of the curtain, similarly the selection of a density and a thickness would have been an obvious matter based upon the needed sound reduction and the requirements of the mounting of the device. This would constitute no more than an optimization of the system using the taught elements. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claim 12 Ahuja as modified discloses an acoustic absorption system, comprising: 
A flexible curtain comprising an acoustic absorption panel, wherein the acoustic absorption panel  comprises a compartment with an insulating sheet disposed therein (see Ahuja abstract and figures)  wherein a first edge of the curtain is coupled to an extension member (element 34); 
Wherein the flexible curtain comprises a cleanable (Ahuja abstract) flame resistant (Bilton para 10)  polymeric material (see film as taught by Ahuja) wherein the flexible curtain comprises an antimicrobial (intended for hospital use the application of any known standard would have been obvious) and a flame  resistant material that achieves a pass rating (flame resistance is taught passing any known standard would have been obvious ).
Ahuja discloses wherein a first edge of the curtain is coupled to an extension member (34). As it regards the selection of a top edge, it would have been an obvious matter of extending the curtain in the desired direction.
With respect to claim 13 Ahuja discloses the use of various types of fasteners for attaching
elements of the curtain together including snaps and hook and loop fasteners, this would be obvious to
apply to any location where one would want to temporarily attach the curtain.
With respect to claims 14 Ahuja as modified discloses the apparatus, the formation and the use thereof, the method of cleaning the device would have been an obvious matter of cleaning an element
without dismounting it, which is possible with the device of Ahuja as modified and therefor obvious to
do. As it regards the sue of a zipper per se, it would have been an obvious matter to use the known structure of a zipper for temporary attachment.  
With respect to claim 15 regarding the selection of an antimicrobial that would meet the claimed  standard it would have been an obvious matter to select an antimicrobial that would allow fo the use of  he device in the intended function. 
With respect to claim 16 as it regard the selection of a specific fire resistance it would have been an obvious matter to allow for the device to be used in the desired location.
With regards to claim 17 as it regards the extension from the top it would have been obvious to extend the curtain in any direction where extension would allow for additional protection.
With respect to claim 19 Ahuja as modified further discloses wherein the acoustic absorption system is configured to reduce the volume of the sound traveling (due to the absorption material inside the pockets) from the first sub area into the second sub area.
With respect to claim 20 as it regards the step of cleaning of device this would have been an obvious matter given the intent to prevent the spread of disease, doing so while in place would have been an obvious matter as the device is so able to be cleaned and this would obviate the need of removal for the cleaning step.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020. The examiner can normally be reached Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/Examiner, Art Unit 2837